Citation Nr: 0006911	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
strain, currently evaluated at 10 percent disabling.




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to November 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied an increased rating for a lumbar spine 
disability.

In June 1999, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's lumbar strain is currently manifested by 
subjective complaints of back pain when he exercises or bends 
over. 

3.  Current objective findings of the veteran's lumbar strain 
include good range of motion and back tenderness. 

4.  There is no objective clinical evidence of ankylosis, 
intervertebral disc syndrome, or unilateral muscle spasm on 
extreme forward bending with loss of lateral spine motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  With these 
considerations in mind, the Board will address the merits of 
the claim at issue.

The RO rated the veteran's low back disability under DC 5295 
(lumbosacral strain).  The Board will also consider DCs 5003-
5010, 5289, 5292, and 5293 for arthritis, lumbar ankylosis, 
limitation of motion, and intervertebral disc syndrome.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1999).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.  

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5289 
(1999).  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation under DC 5292.  A 
20 percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (1999).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1999).  

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1999).  

Historically, the RO granted service connection for a chronic 
lumbar strain by rating decision dated in April 1975.  Except 
for one treatment note dated in May 1979, the medical 
evidence is negative for complaints or treatment of a lumbar 
spine disability for many years.  In April 1995, the veteran 
sustained a severe injury to the cervical spine from a fall 
at home.  He experienced progressive weakness which 
ultimately leading to quadriplegic paralysis for a period of 
time.  However, there was no mention at the time of the 
injury or thereafter of an associated injury to the lumbar 
spine.  Nonetheless, in August 1995, the veteran filed a 
claim for an increased rating for his lumbar spine 
disability.  He maintained, in essence, that he had lost 
control of his arms and legs and had gone through extensive 
therapy on his upper and lower body.  He asserted that the 
injury sustained in April 1995 was a reoccurrence of the back 
and spine injury that he sustained in service.

On remand from the Board, the veteran underwent a VA 
examination in September 1999 for the purpose of evaluating 
only his lumbar spine disability, without consideration of 
his nonservice-connected cervical spine injury.  The examiner 
noted a back injury in 1973 during service as a result of a 
fall.  He was diagnosed with a sprain; however, the examiner 
observed that the records were sketchy and the veteran had 
never worked.  Apparently at the time of the 1973 injury, the 
veteran also injured his knees, which was the focus of 
treatment.  A thick medical file was noted primarily related 
to the veteran's more recent neck injury and the examiner 
reflected that he found nothing relating to the veteran's low 
back disability.  The veteran complained that his back hurt 
when he exercised and bent over.  He indicated that he used a 
cane to walk because of his low back but that he started 
using the cane around the time of his neck problems.

Physical examination revealed what the examiner characterized 
as "surprisingly good" range of motion with 90 degrees of 
flexion, 30 degrees of extension, 40 degrees of right and 
left lateral bending, and 30 degrees of rotation.  The 
veteran had low back tenderness but no muscle spasm, no 
sciatic notch tenderness, and straight leg raising was 
negative.  Deep tendon reflexes, strength, and sensation were 
all intact.  X-rays reportedly showed minimal, if any, 
degenerative changes.  The clinical impression was chronic 
low back strain.  The examiner opined that an MRI would most 
probably show some bulging discs because of the veteran's age 
but did not feel that the test was necessary because it would 
not change the treatment course.  The examiner indicated that 
a 10 percent evaluation of the veteran's back disability was 
generous and he did not feel it was necessary to increase it.  
The examiner concluded that the examination was totally 
related to the veteran's low back and not his neck and 
associated spinal cord problem.

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate disability rating to be assigned 
under the holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), does not reflect that a higher than 10 percent 
evaluation for the veteran's lumbar spine disability is 
warranted.  Specifically, the current rating contemplates a 
lumbosacral strain with characteristic pain on motion (DC 
5295), mild intervertebral disc syndrome (DC 5293), and 
slight limitation of motion (DC 5292).  Separate ratings for 
these pathologies are prohibited: "the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  38 C.F.R. § 4.14 (1999); Estaban 
v. Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In the most 
recent VA examination, the veteran demonstrated essentially 
full range of motion in the lumbar spine, which the examiner 
remarked was "surprisingly good."  Because the evidence 
does not show ankylosis of the lumbar spine, there is no 
basis under DC 5289 for an increased rating.

If normal back motion on forward flexion is considered to be 
to the ability to touch toes, or 90 to 95 degrees, then the 
most recent VA examination reports indicated that the veteran 
had essentially full range of motion.  Specifically, the most 
recent examination revealed flexion to 90 degrees.  Backward 
extension was noted to be 30 degrees, lateral flexion to 40 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Further, there was no objective evidence of pain on motion, 
although some tenderness of the back was noted.  There was no 
opinion or other evidence offered that these ranges 
approximate even slight limitation of motion (which is 
already contemplated by the current rating).  As moderate 
limitation of motion of the lumbar spine is not shown, there 
is no basis for a higher rating under DC 5292.  As the 
veteran's disability evaluation is based on limitation of 
motion of the lumbar spine, a separate compensable rating for 
arthritis under DC 5003-5010 is not warranted.

Moreover, while the examiner opined that the veteran probably 
had some bulging discs and suggested that it would be due to 
the veteran's age, there is no evidence of intervertebral 
disc syndrome.  Specifically, there were no signs of muscle 
spasm, absent ankle jerk, or other neurologic findings 
compatible with sciatic neuropathy.  In addition, the 
examiner observed that reflexes, strength, and sensation were 
intact.  Significantly, disc pathology has not been reported, 
nor is there evidence of radiation of any pain into the 
extremities.  In the absence of findings compatible with 
intervertebral disc syndrome, a higher than 10 percent 
evaluation for the disorder under DC 5293 is not warranted.  
Accordingly, there are no findings that would be consistent 
with assignment of a higher rating under this diagnostic 
code.  Moreover, there is nothing to suggest that even if 
disc pathology was identified that it would be considered 
part of the service connected disorder.

Finally, a 20 percent evaluation is warranted under DC 5295 
with unilateral muscle spasm and extreme forward bending, 
loss of lateral spine motion in a standing position.  The 
evidence of record establishes that the veteran's clinical 
disability does not approximate the criteria for a 20 percent 
rating under DC 5295, although it does approximate the 
criteria for a 10 percent rating.  Specifically, the evidence 
reveals that the veteran complained of tenderness in the back 
but pain on motion was not reported.  Further, there was no 
evidence of muscle spasms and no loss of lateral spine motion 
as evidenced by essentially full range of motion.  Thus, a 10 
percent rating, but no more, would be warranted under DC 
5295.  

The Board has considered the veteran's written statements 
that his lumbar spine disability is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board concludes that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective evidence of an increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements, as well as the sworn testimony of the 
veteran, and finds that his lumbar spine disability warrants 
no more than a 10 percent evaluation.  Again, it is noted 
that on recent examination it was not shown that there was 
any ankylosis, limitation of motion, neurological 
involvement, muscle spasm, or loss of lateral spine motion. 



	(CONTINUED ON NEXT PAGE)




ORDER

The claim for entitlement to an increased evaluation for 
chronic lumbar strain, currently evaluated at 10 percent 
disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

